Citation Nr: 0910569	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the right 
hand, as secondary to service-connected residuals of a 
fracture to the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 
1987 and from August 1988 to November 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in September 2003 and June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the 
veteran's claims seeking entitlement to service connection 
for diabetes mellitus, peripheral neuropathy secondary to 
diabetes mellitus, arthritis of the right hand, and a right 
hip disability as secondary to service-connected lumbar disc 
disease.

In February 2006, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (Videoconference hearing); a copy of this transcript is 
associated with the record.   

In an April 2007 decision, the Board granted service 
connection for diabetes mellitus, denied service connection 
for a right hip disability as secondary to lumbar disc 
disease, and remanded the issues of entitlement to service 
connection for arthritis of the right hand and peripheral 
neuropathy as secondary to diabetes mellitus.  In a June 2007 
rating decision, the RO effectuated the Board's grant of 
service connection for diabetes mellitus.  In an October 2008 
rating decision, the RO granted service connection for 
peripheral neuropathy, to include radiculopathy, of the right 
lower extremity and for peripheral neuropathy of the left 
lower extremity.  As such, the remaining issue on appeal is 
entitlement to service connection for arthritis of the right 
hand, as secondary to service-connected residuals of a 
fracture to the right 5th metacarpal.  Since the required 
development pursuant to the April 2007 remand has been 
completed, it is again before the Board for further appellate 
review.





FINDING OF FACT

There is no competent medical evidence showing the Veteran 
has arthritis of the right hand that is a result of, or 
proximately due to, his service-connected residuals of a 
fracture to the right 5th metacarpal.


CONCLUSION OF LAW

Claimed right hand arthritis is not proximately due to, or 
aggravated by, service-connected residuals of a fracture to 
the right 5th metacarpal.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant on January 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The Veteran also received content 
compliant notice in February 2005 and October 2007.  The 
issue on appeal was readjudicated and a supplemental 
statement of the case was issued in October 2008.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until October 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in March 2003, May 2008 and September 2008.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

At his videoconference hearing, the Veteran contended that he 
has arthritis of the right hand which is a result of his 
service-connected residuals of a fracture to the right 5th 
metacarpal.

At a March 2003 VA examination, the Veteran had full active 
and passive range of motion of all fingers, thumbs, and wrist 
with the exception of triggering of the right long finger, 
which he was able to demonstrate consistently.  X-rays 
revealed an old fracture of the right 5th metacarpal neck 
with less than 30 degrees dorsal angulation.

A May 2008 VA examination report shows that the Veteran had 
discomfort in the ulnar aspect of his hand, aching discomfort 
and sensitivity to pressure as well with popping in the long 
finger when it was flexed and extended.  X-rays in three 
views showed no arthritis.  He did have a healed fracture of 
the 5th metacarpal which had very minimal angulation ulnarly.  
The diagnosis was a healed fracture of the 5th metacarpal of 
the right hand and status post trigger finger release of the 
right long finger. The examiner noted that the Veteran did 
not have arthritis and that the injury occurred to the areas 
described and the symptoms followed which fit a pattern of 
known injury of this type.  

At a September 2008 VA examination, the Veteran reported 
aching and discomfort in the metacarpophalangeal (MCP) areas 
of his long ring and small fingers of his right hand.  X-rays 
revealed a healed fracture of the 5th metacarpal neck area, 
with very minimal angulation ulnarly.  The examiner noted 
that he could not see any degenerative changes at any of the 
MCP, specifically not the 5th.  The Veteran did, however, 
have minimal deformity at the neck area which was a residual 
of the fracture described in 1986.  The diagnosis was status 
post fracture of the right 5th metacarpal and laceration 
operating table right hand, with the skin laceration 
completely healed and invisible.  The metacarpal healed with 
minimal malunion and residual arthralgia.

Based upon the evidence of record, the Board finds that 
service connection is not warranted for right hand arthritis.  
There is no evidence that the Veteran currently has a 
diagnosis of right hand arthritis.  The May and September 
2008 VA examiners both noted that there was no x-ray evidence 
of arthritis of the Veteran's right hand.  As noted above, to 
prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis, along with incurrence of an injury in 
service and a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
Boyer, supra.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit, supra.  Finally, the Court has also 
held that, in the absence of proof of a present disability, 
there can be no valid claim."  Brammer, supra.  As such, the 
Board must deny the Veteran's claim for entitlement to 
service connection for right hand arthritis. 

The Veteran has contended he has arthritis that developed as 
a result of his service-connected residuals of a fracture to 
the right 5th metacarpal; however, as a layperson, he is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

Service connection for arthritis of the right hand, as 
secondary to service-connected residuals of a fracture to the 
right 5th metacarpal, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


